Citation Nr: 1544413	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-14 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD),  prior to May 18, 2015 and after August 1, 2015.  

2.  Entitlement to a rating in excess of 10 percent for service-connected chronic lumbosacral strain.  

3.  Entitlement to an increased (compensable) rating for service-connected hemorrhoids.  

4.  Entitlement to an increased (compensable) rating for service-connected right ankle strain.

5.  Entitlement to an increased (compensable) rating for service-connected right knee strain.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from October 2003 to April 2005.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision in which the RO continued a 50 percent rating for PTSD, a 10 percent rating for chronic lumbosacral strain (hereinafter referred to as "the service-connected lumbar spine disability), and noncompensable ratings for hemorrhoids, right knee strain, and right ankle strain.   In that rating decision, the RO also denied a TDIU. 

In statements submitted in April 2012, the Veteran submitted statements in which he expressed disagreement with the RO's denial of higher ratings for his service-connected disabilities, which the RO accepted as a timely notice of disagreement (NOD) with the denials of higher ratings; and, in July 2012, he submitted an NOD with the denial of a TDIU.    In February 2014, a statement of the case (SOC) was issued that addressed the Veteran's higher rating and TDIU claims, after which the Veteran filed a substantive appeal, via VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2014. 

In June 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.

As regards the PTSD claim, the records reflects that the RO assigned a temporary total rating for PTSD for the period from May 18, 2015 to July 31, 2015, based on surgical or other treatment necessitating convalescence, after which a 50 percent rating was assigned, effective August 1, 2015.  As this period is excluded from consideration in the evaluation of the Veteran's PTSD, the Board has characterized the PTSD claim as reflected in the first issue set forth on the title page.  

This appeal has been was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.

For reasons expressed below, the matters on appeal are  being remanded to the agency of original jurisdiction (AOJ)..  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is  warranted.

Initially, the Board notes that, during the December 2014 hearing, the Veteran testified that his service-connected PTSD, lumbar spine, right knee, right ankle, and hemorrhoid disabilities have worsened since he was last examined.  In this regard, while the Veteran was unable to recall the exact date of his last VA examination, he testified that all of his disabilities are worse than is reflected in the assigned, and have worsened during the pendency  of the appeal.  Notably, after the hearing, the Veteran was afforded a VA PTSD examination in August 2015; hence, it does not appear that a new examination is needed for evaluation of that service-connected disability.  

However the Veteran was last afforded a VA general medical examination encompassing evaluation of his s lumbar spine, right knee, right ankle, and hemorrhoid disabilities in September 2011. Given the Veteran's testimony suggesting worsening of his service-connected if , and that  nearly four years have passed since he was last afforded a VA examination addressing those disabilities, the Board finds that more contemporaneous examination(s)-to obtain findings responsive to applicable rating criteria and rating considerations-is needed to fairly evaluate the Veteran's service-connected lumbar spine, right knee, right ankle, and hemorrhoid disabilities.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s)-in particular, the claim for increased rating for psychiatric disability.  See 38 C.F.R. § 3.655(a), (b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.

The Board notes that, inasmuch as resolution of the higher rating claims may well have a bearing on the claim for a TDIU, the claims are inextricably intertwined and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Thus any action on the TDIU claim, at this juncture, would, be premature; hence, that matter is being remanded, as well. .  

Prior to arranging for the Veteran to undergo further examination(s),  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records-which potentially bears on all the claims on appeal.  

As for VA treatment records, the claims file currently includes VA treatment records dated from November 2007 to September 2015.  During the December 2014 hearing, the Veteran testified that he receives treatment for all of his service-connected disabilities at the VA Medical Center in Little Rock, Arkansas, to include therapy at the PTSD clinic on a weekly basis for the past two years.  While the evidentiary record contains treatment records dated from November 2007 to September 2015, the Board's review reveals that records documenting his weekly visits to the PTSD clinic are not associated with the record.  Given his testimony, the Board finds there are likely additional VA treatment records dated since September 2009 (the date service connection was awarded for all service-connected disabilities on appeal) that have not been associated with the evidentiary record but are relevant to all of the higher rating claims on appeal, including specifically the PTSD claim.  

In this context, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain any outstanding, pertinent  records of VA evaluation and or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

On remand, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards any pertinent private ( non-VA ) treatment and/or employment information), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) o clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

The AOJ's adjudication of each higher rating claim should include consideration of whether staged rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), is warranted.  Adjudication of the claim for a TDIU should include discussion of whether the criteria to invoke the procedures for referral of the claim for extra-schedular consideration, pursuant to 38 C.F.R. § 4.26(b), are met. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since September 2009, to specifically include records of treatment at the PTSD clinic at the VAMC in Little Rock, Arkansas.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records, as well as any employment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. 

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examinations for evaluation of his lumbar spine, right knee, right ankle, and hemorrhoids, each by an appropriate professional. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to each individual designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Each examiner most provide all examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached.

Lumbar Spine Examination - The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Additionally, the examiner should clearly indicate whether the Veteran has any neurological manifestation(s) of lumbar spine disability,  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

Further, based on the examination results and review of the Veteran's documented medical history and lay assertions, the examiner should clearly indicate whether, , the claims file reflects any change(s) in the severity of the Veteran's lumbar spine disability at any point pertinent to the May 2011 claim for increase; and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date.

Joints examination - The examiner should conduct range of motion testing of the right knee and ankle (expressed in degrees).  

For each disability, the physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

Further, based on the examination results and review of the Veteran's documented medical history and lay assertions, for each disability, the examiner should clearly indicate whether, the claims file reflects any change(s) in the severity of the disability at any point pertinent to the May 2011 claim for increase; and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date.

Hemorrhoids examination - The examiner should describe in detail all current symptoms from the disability, to include the presence of any external or internal hemorrhoids, persistent bleeding, anemia, or fissures. 

If hemorrhoids are present, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, or large or thrombotic).  The examiner should also discuss whether the Veteran suffers from any impairment of sphincter control.  If so, the examiner should provide an assessment of the severity of such impairment (as healed or slight without leakage; constant slight or occasional moderate leakage; occasional involuntary bowel movements, necessitating wearing of pad; extensive leakage and fairly frequent involuntary bowel movements; or, complete loss of sphincter control).

In responding to the above inquiries, the examiner is specifically requested to consider and address, as appropriate, evidence of a perirectal fissure and ongoing bleeding (described above).

Further, based on the examination results and review of the Veteran's documented medical history and lay assertions, the examiner should clearly indicate whether, the claims file reflects any change(s) in the severity of the Veteran's hemorrhoid disability at any point pertinent to the May 2011 claim for increase; and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date.

5.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the  notice(s) of examination(s)-sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the higher rating claims for the service-connected PTSD, lumbar spine, right knee, right ankle, and hemorrhoid disabilities, as well as the claim for a TDIU. 

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the claim(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each higher rating claim in light of all pertinent evidence (to include all evidence added to the record since the last adjudication), and legal authority (to include, for each higher rating claim, consideration of whether staged rating is warranted; and for the TDIU claim, whether the requirements for invoking the procedures for extra-schedular consideration, pursuant to 38 C.F.R. § 4.16(b) are met).   

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

